Citation Nr: 1737181	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-13 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for depression as secondary to service-connected dermatitis.

2. Entitlement to service connection for a dental disorder for compensation purposes only.

3. Propriety of the reduction in the disability evaluation assigned for service-connected dermatitis from 30 percent to noncompensable effective December 1, 2016.

4. Entitlement to a compensable evaluation for dermatitis.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from September 1954 to March 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

As noted above, the Veteran has filed a claim of service connection for a dental disorder.  Service connection for a dental disorder is compensable under certain circumstances, but also raises a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, the Agency of Original Jurisdiction (AOJ) has denied the Veteran's dental claim for VA compensation purposes, but has not yet adjudicated the claim as one for dental treatment purposes.  Accordingly, the Board has limited its decision and review of the Veteran's dental condition claim to the entitlement for VA compensation purposes.  The issue of entitlement to service connection for dental treatment should be referred by the AOJ to the appropriate VA Medical Center for appropriate determination.

The issues of the propriety of the reduction in the disability evaluation assigned for dermatitis as well as an increased evaluation for dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, he has been diagnosed with depression that is caused by service-connected dermatitis.

2. The Veteran has not been diagnosed with a dental disorder, to include residuals of a dental bridge, for which service-connected compensation is payable.


CONCLUSIONS OF LAW

1. Depression is proximately due to service-connected dermatitis.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

2. The criteria for service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.381, 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




I. Depression

The Veteran asserts entitlement to service connection for depression as secondary to his service-connected dermatitis.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id. 

In support of his claim, the Veteran submitted a November 2015 statement from L.G., a private licensed psychological associate (LPA).  In this statement, L.G. determined that, as a result of his service-connected dermatitis, the Veteran suffers from a number of depressive symptoms which are consistent with a Persistent Depressive Disorder as reported in the DSM-V.  The Board observes the private LPA's medical diagnosis and opinion were rendered following a psychological evaluation and co-signed by a private psychologist.

The Board acknowledges that an April 2017 VA examiner determined that the Veteran does not meet the DSM-V criteria for a diagnosis of any mental disorder.  However, the Board observes there is no reason to doubt the competency of the private LPA and psychologist to render a diagnosis of depression, and this diagnosis is sufficient to satisfy the requirement that there be a current disability for an award of service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim). 

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the November 2015 private psychological statement, and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for depression as secondary to service-connected dermatitis is warranted.

II. Dental Disorder

The Veteran also seeks compensation for a dental disorder, claimed generally as residuals of a dental bridge. 

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As noted above, the matter of eligibility for VA dental treatment has been referred to the AOJ for appropriate action and is not the subject of the Board's review.  Rather, the Board will address whether the Veteran is entitled to service connection for VA compensation purposes.

The Veteran has claimed service connection generally for dental work (bridge), stating that he is currently having problems with a bridge that was completed during service in 1955, and his dentist has told him it is damaged and needs to be replaced.  He has subsequently stated that he is losing approximately three teeth per year due to this damaged bridge.  However, the Veteran has not identified any medical records regarding treatment for his claimed disability, noting only that all evidence is located in his service treatment records.  

As noted above, replaceable missing teeth and periodontal gum disease may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.  In this case, there is no competent medical or dental evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss through trauma or any other condition on which service connection could be allowed.  The Veteran has never at any time during the course of the appeal alleged incurring an injury to the mandible or maxilla.  In other words, none of the Diagnostic Codes, 9900 through 9916, apply in this case.

In sum, there is no competent medical evidence that the Veteran has any current dental disorder for which compensation is payable.  See 38 C.F.R. § 4.150.  Based on the foregoing, the Board concludes that there is no basis under the law for the award of service-connected VA disability compensation for a current dental disorder.  Under these circumstances, the Board must deny the claim for service connection for a dental disorder for compensation purposes.

In reaching the conclusions above the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 55 (1990).





ORDER

Service connection for depression is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a dental disorder is denied.


REMAND

In a September 2016 rating decision, the AOJ reduced the evaluation assigned to the Veteran's service-connected dermatitis from 30 percent to noncompensable, effective December 1, 2016.  In his October 2016 notice of disagreement, the Veteran clearly disagreed with the propriety of the reduction of the disability evaluation assigned for his service-connected dermatitis.  However, in a May 2017 statement of the case (SOC), the AOJ framed the issue as one for an increased evaluation.  To date, the AOJ has not issued an SOC to the Veteran which addresses his NOD as it pertains to the reduction issue.  The proper course of action when a timely notice of disagreement has been filed is to remand the matter to the AOJ.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of an SOC, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2016).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

The certified appeal for an increased evaluation for dermatitis is impacted by the outcome of his appeal to restore the previously assigned evaluation for this disability.  Therefore, the increased evaluation claim is inextricably intertwined with the reduction appeal being remanded.  All issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the increased evaluation claim must also be remanded.

Further, with respect to the current severity of the Veteran's dermatitis, the report of an April 2017 VA contract examination notes the Veteran's service-connected skin disability requires the constant or near-constant use of systemic corticosteroids or other immunosuppressive drugs.  However, the basis for this determination is unclear and appears inconsistent with the examiner's determination that the Veteran did not then have any visible skin condition.  As such, on remand, a new VA examination should be conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case with respect to the issue of the propriety of the reduction in evaluation from 30 percent to noncompensable for dermatitis.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

2. Obtain all outstanding VA treatment records and reports related to treatment for the Veteran's skin disorder.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Schedule the Veteran for a VA skin examination for the purpose of determining the manifestations and severity of his service-connected dermatitis.  All effort should be made to schedule the Veteran's examination for a time when his skin disease is most active.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should indicate the percent of entire body involved and percent of exposed area affected.  The examiner should also note whether systemic therapy such as corticosteroids or other immunosuppressive drugs have been required to treat the service-connected disability and, if so, the frequency and duration of their use.  

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal.  If the benefits sought on appeal are not granted the veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


